Citation Nr: 1760029	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic disability manifested by chest pain and heart pain.

3.  Entitlement to service connection for frostbite of the hands.

4.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for varicose veins of the right leg.  

7.  Entitlement to service connection for varicose veins of the left leg.

8.  Entitlement to service connection for recurrent shingles.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction was later transferred to the Phoenix, Arizona RO.

The Board notes that in the January 2014 Statement of the Case (SOC) addressing the issues on appeal, the AOJ considered the claims as requiring new and material evidence in order to be reopened and considered on the merits.  However, the July 2008 rating decision, cited by the AOJ in the SOC as final, did not become so due to the submission of evidence within the appeal period.  See 38 C.F.R. § 3.156(b)(2017).  Accordingly, the claims are properly characterized in terms of service connection.  

In November 2016, the Veteran testified before the Board at a videoconference hearing.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to service connection for DJD of the lumbar spine, entitlement to service connection for hypertension, entitlement to service connection for varicose veins of the right leg, entitlement to service connection for varicose veins of the left leg and entitlement to service connection for recurrent shingles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On record at his November 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for PTSD.

2.  On record at his November 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for a chronic disability manifested by chest pain and heart pain.

3.  On record at his November 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for frostbite of the hands.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service connection for PTSD, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  With respect to the issue of entitlement to service connection for a chronic disability manifested by chest pain and heart pain, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  With respect to the issue of entitlement to service connection for frostbite of the hands, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the transcript of the November 2016 Board hearing, the appellant withdrew his appeals with respect to entitlement to service connection for PTSD, a chronic disability manifested by chest pain and heart pain and frostbite of the hands.; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect thereto and the appeals thereof are therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement service connection for PTSD.

The appeal is dismissed with respect to the claim of entitlement service connection for a chronic disability manifested by chest pain and heart pain.

The appeal is dismissed with respect to the claim of entitlement service connection for frostbite of the hands.


REMAND

A review of the record shows that the AOJ initially requested the Veteran's service records in July 2007, and received a negative response to its request from the National Personnel Records Center (NPRC).  The NPRC's response noted that some service records had been sent to the Oakland, CA RO.  

In April 2008 the AOJ again requested the Veteran's service treatment records through the Personnel Information Exchange System (PIES).  The request documents an"[e]rroneous PIES request" based on the date of the Veteran's discharge and that any records "would have been at [the] NPRC."  The request indicates that the AOJ received negative responses; however, it is unclear as to the basis of the erroneous request, as the Veteran's correct separation date appears on the request.  

In July 2008 the AOJ issued a formal finding of unavailability of the Veteran's service treatment records. 

A March 2010 statement in support of claim documents the Veteran's request that the AOJ consider his "original Service Medical Records."  The Veteran apparently submitted records at this time, although no records were attached to the submission and the Board cannot discern any submission from the record. 
Some service treatment records were associated with the claims file in October 2014.  A review of these records discloses an absence of records dated from the Veteran's entrance in September 1968 through approximately August 1977.  

At his November 2016 Board hearing, the Veteran testified that there may be outstanding records that the AOJ had not considered.  After a review of the record, and as outlined above, it appears that some of the Veteran's service treatment records are outstanding.  It is unclear whether these records do not exist or are otherwise unavailable.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, the claims are remanded.  

The Veteran should be afforded a VA examination to address his claims for service connection of varicose veins of the right leg and left leg.  He has competently testified that he developed symptoms of the lower extremities possibly consistent with varicose veins during his active service, and varicose veins are indicated as a current diagnosis in the record.  Thus, a VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2017); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, upon remand, VA should attempt to obtain up-to-date VA medical records.  VA records are current up to approximately June 27, 2014, and the Veteran notably indicated that he was seeking evidence from his doctors.  See February 2017 statement.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant records, including any service treatment records that are not already of record.  He should be asked to authorize the release, where necessary, of any records relating to his claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Attempt to obtain any service treatment records not associated with the claims file associate them therewith.  Perform any follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of ascertaining the presence, nature and likely etiology of any diagnosed varicose veins.  The examiner should review the claims file in conjunction with the examination, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  The examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any varicose veins are related to service.  Of particular note, attention is invited to the lay reports of lower extremity symptomatology of the veins in and since service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


